Citation Nr: 0603064	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  02-07 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from December 1975 through 
February 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The veteran appeared at a hearing before the undersigned in 
March 2003.  A hearing transcript is of record.  

This appeal is REMANDED for additional development to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required.


REMAND

The veteran seeks service connection for diabetes mellitus.  
She contends that this condition began during service.  In 
particular, she contends that she was diagnosed as 
"borderline diabetic" while stationed at Little Rock Air 
Force Base in Jacksonville, Arkansas, in approximately 1977-
1978.

In December 2003, the Board remanded the matter.  First, the 
RO was to obtain private treatment records that are noted in 
the claims file.  It was pointed out that there are payment 
vouchers in the veteran's service medical records that show 
treatment by private physicians while in service.  The RO was 
instructed to obtain treatment records from those physicians.  
Since the remand, the only additional records apparent in the 
claims folder are from Dr. Al-Lahiq of the MKA Medical Group, 
the veteran's current treating physician.  The record is 
devoid of evidence that the RO requested documents from the 
physicians listed on the vouchers in the veteran's service 
medical records, as required by the December 2003 remand.  If 
any action required by a remand is not undertaken, or is 
taken in a deficient manner, appropriate corrective action 
should be undertaken.  While the Board regrets the delay, 
another remand is required.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Thus, the RO should attempt to obtain any 
records from these private physicians, and should also 
request that the veteran submit copies of all records she has 
from these physicians.

The December 2003 remand also required that VA afford the 
veteran a VA examination to determine the current nature and 
likely etiology of her diabetes mellitus.  It appears that 
the veteran was scheduled for an examination on June 9, 2005.  
There is a notation in the claims folder that the examination 
was cancelled on June 8, 2005 due to the veteran's failure to 
report.  It is unclear why the appointment would be cancelled 
for a failure to report the day before the examination was 
scheduled.  Thus, the veteran should be afforded another 
opportunity for a VA examination.

The veteran is hereby notified that it is her responsibility 
to report for the examination scheduled in connection with 
this REMAND, and to cooperate in the development of her case.  
The consequences of failure to report for a VA examination 
without good cause may include denial of her claim.   
38 C.F.R. §§ 3.158, 3.655 (2005).

This case is REMANDED to the RO via the AMC for the following 
actions:

1.  Undertake appropriate action to 
obtain from the private physicians noted 
on the vouchers included in the service 
medical records all records pertaining to 
the veteran's evaluation and/or treatment 
during service.  The RO should also 
request that the veteran submit any 
records of treatment that she may have, 
which are not currently of record.  All 
records and/or responses received should 
be associated with the claims file. 

2.  After the physicians and veteran 
respond and all available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the such 
response has expired, schedule the 
veteran for a VA examination to determine 
the current nature and likely etiology of 
the claimed diabetes mellitus.  

All indicated testing in this regard 
should be performed and the claims folder 
should be made available to the examiner 
for review.  Based on the examination and 
review of the case, the examiner is 
requested to express an opinion as to 
whether it is at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any diagnosed 
diabetes mellitus had its onset during 
service or is in any other way causally 
related to service.  If the veteran fails 
to report to the examination, this should 
be documented in the claims folder. 

3.  Thereafter, readjudicate the 
veteran's claims for service connection 
for diabetes mellitus.  If any benefit 
sought remains denied, a supplemental 
statement of the case (SSOC) should be 
issued to the veteran and her 
representative.  If the veteran fails to 
report for a scheduled VA examination, 
the SSOC should specifically refer to the 
provisions of 38 C.F.R. § 3.655.  The 
veteran and her representative should be 
provided with the SSOC and an appropriate 
period of time should be allowed for 
response. 

The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 
(West Supp. 2005).



_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


